      Case 20-71222-sms                    Doc 4 Filed 10/29/20 Entered 10/29/20 15:30:03                                              Desc Ch 7
                                             First Mtg Corp No POC Page 1 of 2
Information to identify the case:
Debtor
              NC Fitness LLC                                                                 EIN 83−1619136
              Name


United States Bankruptcy Court Northern District of Georgia                                  Date case filed for chapter 7 10/29/20
Court website: www.ganb.uscourts.gov
Case number: 20−71222−sms

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                         12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov). Copy fees or
access charges may apply. A free automated response system is available at 866−222−8029 (Georgia Northern). You must
have case number, debtor name, or SSN when calling.

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                    NC Fitness LLC

2. All other names used in the
   last 8 years
3. Address                               384 Eagle Tiff Drive
                                         Buford, GA 30518

4. Debtor's attorney                     William A. Rountree                                                  Contact phone (404) 584−1244
                                         Rountree Leitman & Klein, LLC
   Name and address                      Century Plaza I, Suite 175
                                         2987 Clairmont Road                                                  Email: wrountree@rlklawfirm.com
                                         Atlanta, GA 30329

5. Bankruptcy trustee                    Kyle A. Cooper                                                       Contact phone 770−687−2982
                                         Greene & Cooper
   Name and address                      120 Travertine Trail
                                         Alpharetta, GA 30022

6. Bankruptcy clerk's office             M. Regina Thomas                                                Office Hours: 8:00 a.m. − 4:00 p.m.
                                         Clerk of Court
   Documents in this case may be
   filed at this address. You may         1340 United States Courthouse                                  Court website: www.ganb.uscourts.gov
   inspect all records filed in this case 75 Ted Turner Drive SW
   at this office or online at            Atlanta, GA 30303                                              Contact phone 404−215−1000
   www.pacer.gov.

7. Meeting of creditors                  December 8, 2020 at 11:30 AM                                    Location:
   The debtor's representative must
   attend the meeting to be              The meeting may be continued or adjourned to a later            Meeting will be telephonic. To attend, Dial:
   questioned under oath. Creditors      date. If so, the date will be on the court docket.              866−912−0417 and enter: 6387616, when
   may attend, but are not required to                                                                   prompted for participation code.
   do so. Cellular phones and other
   devices with cameras are not
   allowed in the building.

8. Proof of claim                        No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
   Please do not file a proof of         If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
   claim unless you receive a notice     that you may file a proof of claim and stating the deadline.
   to do so.

9. Creditors with a foreign              If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                               extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
       Case 20-71222-sms                 Doc 4 Filed 10/29/20 Entered 10/29/20 15:30:03                                   Desc Ch 7
                                           First Mtg Corp No POC Page 2 of 2
                                      any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline               page 1
